Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 24, 2020                                                                                     Bridget M. McCormack,
                                                                                                                   Chief Justice

  161121(81)(83)                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  IVY ALICE WIMMER, f/k/a IVY ALICE                                                                    Richard H. Bernstein
  MONTANO,                                                                                             Elizabeth T. Clement
            Plaintiff-Appellee,                                                                        Megan K. Cavanagh,
                                                                                                                        Justices

  v                                                                 SC: 161121
                                                                    COA: 351762
                                                                    Oakland CC: 2012-802216-DO
  MARIO ALLAN MONTANO,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the motion for reconsideration of this Court’s May 26, 2020
  order is considered, and it is DENIED, because we are not persuaded that reconsideration
  of our previous order is warranted. MCR 7.311(G). The motion for miscellaneous relief
  is DENIED.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           June 24, 2020
         a0623
                                                                               Clerk